DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2020 has been entered.

Status of Claims
Claims 1, 13, 15, 20-21, 24, 26-28, 34-38, and 45-47 are pending in the instant application. Claim 1 is withdrawn from further consideration as being drawn to a nonelected invention. Accordingly, claims 13, 15, 20-21, 24, 26-28, 34-38, and 45-47 are under examination on the merits in the instant case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 15, 20-21, 24, 26-28, 34-38, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Zubović et al. (Nucleic Acids Research, 2012, 40:6255-6269, of record) in view of Aartsma-Rus et al. (Molecular Therapy, 2009, 17:548-553, of record) and Wilton et al. (Molecular Therapy, 2007, 15:1288-1296, of record). 
Zubović reports that mutually exclusive splicing (ME) of exon 18 of SCN8A results in two isoforms: one containing exon 18N (neonatal) and the other containing exon 18A (adult). See pages 6255-6256.
Zubović teaches that the understanding of the ME of exon 18 of SCN8A may have a “therapeutic value” “for possible therapeutic intervention.” See page 6256.
Zubović teaches use of deletion minigene constructs having deletion of putative exon splicing silencer sequences (ESS) within exon 18A (E18A) thereby lacking nucleotide positions 6-27, 27-43, and 43-69 and demonstrates that deletion of nucleotide positions 6-27 resulted in “almost complete inclusion of exon 18A”, whereas deletion of nucleotide positions 27-43 and 

    PNG
    media_image1.png
    388
    911
    media_image1.png
    Greyscale

The nucleotide sequences disclosed in Figure 2A reveal that the nucleotide sequence at positions 6-27 of E18A of SCN8A is 5’-TTTAGTCAGCCTTATAGCTAA; that at positions 27-43 is 5’-TGCCCTGGGCTACTCGGA; and that at positions 43-69 is 5’-ACTAGGTGCCATAAAGTCC. 
Zubović teaches that oligonucleotides are introduced to cells “using Oligofectamine Reagent (Invitrogen)”. See page 6256.
Zubović does not teach chemically modified antisense oligonucleotides targeted to the ESS motifs in E18A of SCN8A. 
Aartsma-Rus teaches that antisense oligonucleotides designed to target ESS motifs in “exon-internal sequences” especially “located closer to the start of the exon” can be designed and tested for exon splicing modulation activity of antisense oligonucleotides, wherein the “length varies from 15 to 25 nucleotides” and chemically modified with “2’-O-methyl phosphorothioate”. See pages 549 and 551-552.

It would have been obvious to one of ordinary skill in the art before the effective filing date to replace Zubović’s deletion minigene constructs ∆27-43 and ∆43-69 with 2’-O-methyl phosphorothioate-modified antisense oligonucleotides targeted to positions 27-43 and 43-69 of E18A of SCN8A. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to test SCN8A’s exon 18A exclusion activity in a more cost-effective and efficient manner than the laborious process in synthesizing deletion minigene constructs that involves “PCR mutagenesis or using a QuickChange site directed methodology” as well as being “cloned into the pcDNA3 plasmid” (see Zubović’s page 6256) in view of the art-recognized knowledge that use of ESS motif-targeting short antisense oligonucleotides for testing exon modulation activity was already practiced in the prior art as reported by Aartsma-Rus. That is, one of ordinary skill in the art would have reasonably deemed that 2’-O-methyl phosphorothioate-modified antisense oligonucleotides including fully modified antisense oligonucleotides targeted/complementary to the ESS motifs of exon 18A of SCN8A shown in Zubović’s Figure 2A can be used to test E18A exclusion in lieu of Zubović’s two deletion minigene constructs that provided “exon 18A being totally excluded from the transcript”. As such, one of ordinary skill in the art would have reasonably deemed that fully modified 2’-O-methyl phosphorothioate antisense oligonucleotides targeted/complementary to nucleotide positions 27-43 (5’-TGCCCTGGGCTACTCGGA) can be used to test exon 18A UCCGUGUAGCCCAGGGCA, which comprises SEQ ID NO:1855 that is indicated with underlining. 
Alternatively, it would have been obvious to one of ordinary skill in the art to make 2’-O-methyl phosphorothioate-modified antisense oligonucleotides of 15-25 nucleotides in length targeted to each of the three putative ESS motifs of E18A of SCN8A, because targeting ESS motifs in “exon-internal sequences” especially “located closer to the start of the exon” was an art-recognized antisense oligonucleotide design methodology for studying exon inclusion/exclusion activity as reported by Aartsma-Rus, wherein putative “exon-internal” ESS motifs located closer to the start of exon 18A of SCN8A were known in the art as disclosed in Figure 2A of Zubović, who taught that understanding/investigating mutually exclusive splicing of exon 18 (E18N or E18A) can impart a “therapeutic value” “for possible therapeutic intervention” (see page 6256). As such, one of ordinary skill in the art would have reasonably pursued a finite number of identified putative ESS target motifs with a finite number of identified antisense lengths and would have therefore reasonably succeeded in making 15-25-mer 2’-O-methyl phosphorothioate-modified antisense oligonucleotides targeted to the second ESS motif (5’-CCTGGG) in Zubović’s Figure 2A, thereby obtaining a 15-mer 2’-O-methyl phosphorothioate-modified antisense oligonucleotide of 5’- UCCGAGUAGCCCAGG (the ESS 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that not of innovation but of ordinary skill and common sense.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Accordingly, claims 13, 15, 20-21, 24, 26-28, 34-38, and 45-47 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments
Applicant's arguments filed on August 19, 2020 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because Zubović used HeLa cells expressing exon 18N (E18N) while not-expressing exon 18A (E18A) thus “there is no change in the splicing pattern”. Applicant argues that deletion of nucleotides 27-43 “has no effects” on Zubović’s experimental system thus Zubović does not teach changing SCN8A pre-mRNA splicing pattern by targeting nucleotides 27-43. In response, it is noted that the experimental systems/procedures used by Zubović resulted in the following: “deletion of these [6-27] nucleotides results in almost complete inclusion of exon 18A (Figure 2B, Lane 2), whereas deletions of nucleotides 27-43 and 43-69 behave as the E18A minigene, with exon 18A being totally excluded from the transcript (Figure 2B, Lanes 3 and 4).” (emphasis added). See page 6258. In addition, the deletion minigene ∆27-43 of Zubović showed the same PCR product band as the lane 1 in Figure 2B, which is “a PCR product corresponding to the skipping of the exon 18A from the mature transcript” (emphasis added). See page 6258. Note that if Zubovic’s system is so faulty and inappropriate as alleged by applicant, the two very cannot be explained. Also note that Zubović reported observation of exon 18A skipping in HeLa cells when assayed using siRNAs targeting ESS elements. See page 6260: “To further investigate the functional role of the hnRNPs that bind specifically the ESS element in exon 18A, hnRNP A1, PTB/nPTB, hnRNP D-like JKTBP and hnRNP A2/B1 were depleted via si-RNA [in HeLa cells]. Whereas the individual knock down of the proteins did not have any effect, as the exon 18A was still skipped [in HeLa cells], exon 18A was observed to some extent when a triple deletion of PTB/nPTB, hnRNPA1 and hnRNPA2/B1 was performed as well as obviously when all five hnRNP proteins were eliminated in HeLa cells prior to the transfection of the E18A minigene (Figure 4E).” (emphasis added). Taken together, applicant’s attempts to undermine and criticize Zubović are not found persuasive. In particular, applicant’s arguments do not show why targeting nucleotide positions 27-43 of E18A would not have been obvious before the effective filing date.
Applicant further points out pages 72-73 of “the thesis of Lorena Zubović” and argues that the thesis reported that deletion of nucleotides 27-43 “had no consequences on exon 18A inclusion”. In response, it is noted that the entire sentence at pages 72-73 is as following: “Splicing analysis of the exon 18A showed that only the 6-27∆ minigene gave complete inclusion of exon 18A, while 27-43∆ and 43-69∆ minigene had no consequences on exon 18A inclusion as illustrated on the right hand side of the gel.” (emphasis added). Now, note that this sentence does not pertain to whether “27-73∆” failed to provide exon 18A exclusion. In addition, note that the two different, divergent effects depending on the nucleotide positions were indeed reported by Zubović at page 6258 as noted above as following: “deletion of these [6-27] nucleotides results in almost complete inclusion of exon 18A (Figure 2B, Lane 2), whereas deletions of nucleotides 27-43 and 43-69 behave as the E18A minigene, with exon 18A being totally excluded from the transcript (Figure 2B, Lanes 3 and 4).” (emphasis added). Hence, Zubović’s thesis does not contradict the teachings of the instantly cited 2012 reference regarding the inability to include exon 18A by targeting nucleotides 27-43 of exon 18A. Rather, Zubović’s thesis and the 2012 reference consistently reported the same findings such that deletion of nucleotides 6-27 provided “complete inclusion of exon 18A”, whereas deletion of either 27-43 or 43-49 did not. Hence, applicant’s futile attempt to undermine the teachings of the instantly cited 2012 Zubović reference by bringing Zubović’s thesis, which does not provide any inconsistent teaching compared to the cited 2012 reference, is not found persuasive.
Applicant argues that the instant specification at pages 53-63 shows splicing modulation of exon 18A in vivo such that exon 18A was excluded by SMOs targeting nucleotides 27-43, whereas “Zubović shows that there is no impact.” Contrary to applicant’s baseless allegations, Zubović expressly reported that deletion/targeting of nucleotides 27-43, an ESS element in exon 18A, does result in skipping/exclusion of exon 18A as pointed out hereinabove. See pages 6258 and 6260 of Zubović. In addition, pages 53-63 of the instant specification do not show any in vivo E18A skipping by SMOs. All in vivo working examples pertaining to E18A skipping are entirely prophetic. Furthermore, the instant claims are mere composition claims, thus disclosure of in vivo results are not relevant to the composition claims. 
Applicant’s argues that each of Aartsma-Rus and Wilton fails to cure deficiencies of Zubović. In response, applicant’s alleged deficiencies of Zubović are not found persuasive as explained above.
In view of the foregoing, this rejection is reapplied. 

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635